Ol
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on February 17, 2021, the applicants has submitted an amendment filed on May 17, 2021; amending claims 1, renumbered claims 9, 10, 11, and 12 (originally numbered as claim numbers 11, 12, 13, and 14 respectively), and renumbered claims 14, 15, and 16 (originally numbered as claims 16, 17, and 18 respectively); and cancelling claims 7 and renumbered claim 13 (original numbered as claim 15).
Response to Arguments
The applicant states on page 5 of the remarks under the heading “Allowable Subject Matter”, that “Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. . . . Independent method claim 9 has been amended to recite the features of misnumbered claim 15 (renumbered as claim 13) with one addition (underlined): wherein the image is created from a scanner or a photograph of the document or is in a portable document format”. First, the examiner’s objection in the last Office Action (See page 6 of the Office Action) refers to claims 7 (the objected limitations are now properly incorporated into  independent claim 1).  However, while renumbered claim 15 (originally numbered as 17)  recites “wherein the region of interest identification engine includes a plurality of types of regions of interest, each of the types of regions of interest having different learned weights to determine the type of region of interest”,  what the applicant incorporated (i.e.,  
Notice re prior art available under both pre-AIA  and AIA 
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
 Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 9, 14 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kellerman, et al. (US 2007/0065003 A1).
With regard to claim 9, Kellerman, et al. disclose a method of extracting data from regions of interest from a document (See for example, Figs. 3-4 and the associated text), the method comprising: creating an image of the document, i.e., envelope (See for example, paragraphs 0028-0031); storing the image of the document in a storage device (a storage is inherently required by the global preprocessor (162) to store the image prior to identifying the region of interest) (See for example, paragraph 0029, lines 6-12); scanning the image of the document and identifying at least one region of interest from the image via a region of interest identification engine, i.e., preclassification system: global preprocessing component, that scans the image and identifies at least one region of interest on the image (See for example, paragraph 0029, lines 6-17); converting image data in the identified region of interest to machine readable data via an optical character recognition module (See for example, paragraphs 0028-0029); and classifying the data obtained by the optical character recognition module via a classification engine (See for example, paragraph 0036; and item 170, in Fig. 3), wherein the image is created from a scanner or a photograph of the document or is in a portable document format (See for example, paragraphs 0028 and 0030-0031). Thus, each of the requirements of claim 1 is met.
With regard to claim 14, the method of claim 9, wherein the region of interest identification engine uses a model of features (given the broadest reasonable interpretation, these features reads on source class: machine printed text, machine script, and handwritten text) having learned weights to identify the region of interest (See for example, paragraphs 0029-0034; and Fig. 3).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman, et al. (US 2007/0065003 Al) in view of Palm, et al. (2013/0251211 Al).
With regard to claim 10, Kellerman, et al. (hereinafter “Kellerman”) discloses all of the claimed subject matter as already set forth above in paragraph 8, and incorporated herein by reference. While Kellerman discloses several storages (See for example, Fig. 3), Kellerman does not expressly call for storing a record associated with the document with the data obtained by the classification engine in a database. However, storing classified data in a database is extremely well-known as evidenced by Palm, et al. (See for example, paragraph 0020) teach this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Palm, et al. into the system of Kellerman for providing a database for the storage of classified data (See for example, item 105, in Fig. 1). Therefore, it would have been obvious to combine Kellerman with Palm, et al. to obtain the invention as specified in claim 10.
With regard to claim 12, the method of claim 9, wherein the document is an invoice. While such a document is not mentioned In Kellerman, Palm, et al. does disclose extracting data .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kellerman in view of Palm, et al. as applied to claims 10 and 12 above, and further in view of Subbaraya, et al. (US 2019/0303663 A1).
With regard to claim 11, Kellerman (as modified by Palm, et al.) discloses all of the claimed subject matter as already set forth above in paragraph 11, and incorporated herein by reference. Kellerman (as modified by Palm, et al.) does not expressly call for wherein stored data is converted to JSON format. However, Subbaraya, et al. (See for example, paragraph 37) teach this feature. , Kellerman (as modified by Palm, et al.) and Subbaraya, et al. are combinable because they are from the same field of endeavor, i.e., detection, extraction, and classification of data extracted from image documents (See for example, paragraph 0034).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Subbaraya, et al. with Kellerman (as modified by Palm, et al.), if for no other reason than to store the classification data in JSON format. Therefore, it would have been obvious to combine Kellerman (as modified by Palm, et al.) with Subbaraya, et al. to obtain the invention as specified in claim 11.

Allowable Subject Matter
Claims 1-6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Kellerman, et al. do not disclose or fairly suggest wherein the region of interest identification engine includes a plurality of types of regions of interest each of the types of regions of interest having different learned weights to determine the type of region of interest. It is for this reason and in combination with all of the other elements of the claims that claims 1-6 and 8 are allowable over Kellerman, et al.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665